EXHIBIT 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT Item 1Name and Address of Company Avalon Rare Metals Inc. 130 Adelaide Street West Suite 1901 Toronto, ON M5H 3P5 Item 2Date of Material Changes July 7, 2011 Item 3News Release A news release was disseminated on July 7, 2011 through the facilities of Marketwire and subsequently filed on SEDAR. Item 4Summary of Material Changes On July 7, 2011, Avalon Rare Metals Inc. (“Avalon” or the “Company”) announced new anticipated economics of the Nechalacho Rare Earth Elements deposit at Thor Lake NWT, Canada, based on the results of an update of its June, 2010 Prefeasibility Study (“PFS”). The update was prepared by Jason Cox P.Eng., Director of Mine Engineering, Tudor Ciuculescu P.Geo. (Ontario) Geologist, and Don Hains P.Geo. (Ontario) of Roscoe Postle Associates Inc., and J.R. Goode, P.Eng, Consulting Metallurgist, who are all Qualified Persons as defined by National Instrument 43-101 (“NI 43-101”) to reflect a new mine plan based on an update of the Mineral Reserve Estimate which was, in turn, based on the Company's January, 2011 mineral resource update as well as higher product prices. The updated PFS produced a discounted cash flow (“DCF”) analysis yielding a 39% Internal Rate of Return (“IRR”) on a pre-tax basis (compared to 14% in the original study) and a 34% IRR on an after-tax basis (compared to 12% in the original study). The NPV at a 10% discount rate is now CAD$1.77 billion pre-tax and CAD $1.27 billion after-tax. The complete report will be posted on SEDAR no later than August 21, 2011. Item 5Full Description of Material Changes Please see the press release attached hereto as Schedule A. Item 6Reliance on subsection 7.1(2) of National Instrument 51-102 Not applicable. - 2 - Item 7Omitted Information Not applicable. Item 8Executive Officer Donald S. Bubar, President & Chief Executive Officer, (416) 364-4938. Item 9Date of Report July 18, 2011 AVALON RARE METALS INC. Per:“Charlotte May” (signed) Charlotte May, Corporate Secretary -3 - SCHEDULE "A" 130 Adelaide St. W., Suite 1901, Toronto, ONM5H 3P5 Tel:(416) 364-4938Fax:(416 ) 364-5162 ir@avalonraremetals.com www.avalonraremetals.com News Release July 7, 2011 No. 11-09 Avalon’s updated Prefeasibility Study Confirms Significantly Improved Economics for the Nechalacho REE Deposit, Thor Lake, NWT, Canada Toronto, ON Avalon Rare Metals Inc. (TSX and NYSE Amex: AVL) ("Avalon" or the "Company") is pleased to announce a significant improvement in the anticipated economics of the Nechalacho Rare Earth Elements ("REE") deposit at Thor Lake NWT, Canada (the "Project"), based on the results of an update of its June, 2010 Prefeasibility Study ("PFS"). The update was prepared to reflect a new mine plan based on an update of the Mineral Reserve Estimate which was, in turn, based on the Company’s January, 2011 mineral resource update as well as higher product prices. The updated PFS produced a discounted cash flow (“DCF”) analysis yielding a 39% Internal Rate of Return (“IRR”) on a pre-tax basis (compared to 14% in the original study) and a 34% IRR on an after-tax basis (compared to 12% in the original study). The NPV at a 10% discount rate is now CAD$1.77 billion pre-tax and CAD $1.27 billion after-tax. Don Bubar, President and CEO states, “While higher levels of profitability based on a higher price assumption was not an unexpected result, a significant part of the improved economics arises from the higher grade heavy rare earth subzones discovered in 2010, which result in substantially increased revenues during the early years of production. Furthermore, we continue to use a relatively conservative price assumption for rare earth oxides relative to current prices, on the expectation that prices will ultimately decrease from current record levels as new supply comes into the market. Interestingly, if one applies current prices in our model, it generates an impressive 102% IRR pre-tax and 89% IRR after-tax. The NPV at a 10% discount rate would be CAD$7.65 billion pre-tax and CAD $5.59 billion after-tax. Summary of Financial Analysis The current study is an update to the original prefeasibility study prepared by independent consultants Roscoe Postle Associates Inc. (“RPA”), and disclosed in the news release datedJune 21, 2010.The updated PFS is based principally on an updated Mineral Reserve estimate that was derived from a new mine plan developed from the updated mineral resource estimate disclosed in January, 2011. In addition to higher product price assumptions, the new economic analysis also incorporates related updates to operating costs, foreign exchange rates and production ramp-up time-lines as summarized below. - 4 - The updated PFS (like the original PFS) does not include a refinery/separation plant in the development model and revenues for rare earth oxides are discounted accordingly to account for the cost for separation. Construction of a separation plant and refinery will be included in the development model for the Bankable Feasibility Study to be completed in late 2012. Only a scoping level analysis of costs associated with a separation plant are presently available (see news release dated October 21, 2010) and therefore could not be included in the updated PFS. Work on a Prefeasibility Study for a separation plant is underway and is targeted for completion in early 2012. Significant differences in the parameters between the updated PFS and the original PFS are summarized as follows (not all inclusive): Items Original Prefeasibility study Updated Prefeasibility study Mine Life 18 years 20 years Production Schedule 4 year ramp-up from 1,000 tpd to 2,000 tpd Year 1 average of 1,833 tpd and years 2-20 at 2,000 tpd Mill & Hydrometallurgical Recoveries No Change Labour costs 5% increase Reagent costs 5% increase Average Operating Costs per tonne $267 or $5.93/kg $269 or $5.54/kg Total Project Capital Costs $900 million $902 million Hydrometallurgical Plant Tailings Located on existing historic tailings @ Capex 22.8 million Located in historic open pit @ Capex $8.8 million Mine Equipment Capex 15% increase Exchange Rates CAD$1.00 USD$0.90 CAD$1.00 USD$0.95 Average TREO Price $21.94/kg $46.33/kg Niobium Price $45/kg $55.86/kg Zirconium Price $3.77/kg $3.77/kg Tantalum Price $130/kg $255.63/kg The resulting DCF analysis is summarized below. Financial Analysis Original PFS Updated PFS After-Tax (CAD $) Pre-Tax (CAD $) After-Tax (CAD $) Pre-Tax (CAD $) IRR 12% 14% 34% 39% Net Cash Flow 1.5 billion 2.1 billion 4.48 billion 6.08 billion NPV @ 8% 236 million 428 million 1.61 billion 2.22 billion NPV @ 10% 97 million 246 million 1.27 billion 1.77 billion For comparison, the following table illustrates how the DCF analysis would look if current record prices are applied in the model. Illustrative Financial Analysis Using June 17, 2rices (FOB China, source Metal-Pages.com) After-Tax (CAD $) Pre-Tax (CAD $) IRR 89% 102% Net Cash Flow 16.24 billion 22.16 billion - 5 - NPV @ 8% 6.74 billion 9.22 billion NPV @ 10% 5.59 billion 7.65 billion The 20 year mine life is based on a new CIM-compliant Probable Mineral Reserve estimate of 14.5 million tonnes of 1.53% TREO1, 2.90% zirconium oxide (ZrO2), 0.38% niobium oxide (Nb2O5) and 0.04% tantalum oxide (Ta2O5). The mining method was updated to include some long-hole stoping in the thicker parts of the reserve, but no changes were made to the metallurgical process flowsheets from the original PFS, where combined recoveries of TREO, ZrO2, Nb2O5 and Ta2O5 are 84.6% from the flotation plant and 90% from the hydrometallurgical plant. All four products are concentrated together and are only isolated into individual products in the final stages of the hydrometallurgical process and therefore, their recovery costs have been aggregated. The financial model assumes 100% equity financing, although the Company plans to pursue various financing options including debt, upon completion of the bankable feasibility study. Financial analyses prepared for pre-feasibility studies are designed to determine if, after applying conservative assumptions on costs and revenues, the project stands up as an economically viable development opportunity. In this regard, management is pleased that the DCF for the updated PFS again yielded positive results that are considerably more robust than the results of the DCF analysis produced in the original PFS. Sensitivity analyses demonstrate that profitability is most sensitive to total revenue, exchange rate, operating costs and the metals prices. The complete report will be posted on SEDAR no later than August 21, 2011. 1 Total Rare Earth Oxides (TREO) refers to the elements lanthanum to lutetium, plus yttrium, expressed as oxides. See Avalon's website for conversion factors from elements to oxides. Heavy Rare Earth Oxides (HREO) refers to the elements europium to lutetium, plus yttrium, expressed as oxides. Light rare earths (LREO) refers to the elements lanthanum to samarium, expressed as oxides. HREO/TREO refers to the proportion of heavy rare earth oxides as a percentage of the total rare earth oxide content of the rock. - 6 - Resources and Reserves An updated Indicated and Inferred Mineral Resource estimate was prepared by Avalon and disclosed in the Company’s news release dated January 27, 2011. The complete summary table of resources from this release (including individual rare earth oxide concentrations) is reproduced below for convenience, but the reader is referred to the January 27, 2011 news release and the subsequent NI 43-101 report for complete disclosure of the resource estimation methodology employed and other relevant context. The Indicated Mineral Resources that form the basis of the Probable Mineral Reserves below total 57.486 million tonnes of 1.56% TREO and 0.33% HREO, with 20.72% HREO/TREO. Concentrations for all of the individual rare earth oxides and the by-product rare metals are provided below. Notes: 1. CIM definitions were followed for Mineral Resources. 2. HREO (Heavy Rare Earth Oxides) is the total concentration of: Y203, Eu203, Gd203, Tb203, Dy203, Ho2O3, Er203, Tm203, Yb203 and Lu203. 3. TREO (Total Rare Earth Oxides) is HREO plus: La203, Ce203, Pr6011, Nd203 and Sm203. 4. Mineral Resources are estimated using price forecasts for 2014 for rare earth oxides prepared early in 2010.These prices are lower than current prices. The prices used are the same as in the June 14, 2010 disclosure. (See PFS column in pricing table below) 5. Mineral Resources are undiluted. 6. A cut-off NMR grade of CAD$260 was used for the base case. NMR is defined as "Net Metal Return" or the in situ value of all the payable rare metals in the ore net of estimated metallurgical recoveries and processing costs. 7. An exchange rate of 1.00 USD 0.90 CAD was used. 8. ZrO2 refers to Zirconium Oxide, Nb2O5 refers to Niobium Oxide, Ta2O5 refers to Tantalum Oxide, Ga2O3 refers to Gallium Oxide. - 7 - The Indicated Mineral Resources for only the Basal Zone at various Net Metal Return (NMR) cut-offs are summarized below. While the $260 NMR cut-off continues to be the base case, the table below highlights the presence of significant tonnages in higher grade sub-zones recognizable by applying a higher NMR cut-off. A portion of these higher grade sub-zones was included in the mine development plan. Notes: The same notes apply as for the table of total resources above. Probable Mineral Reserves were estimated by Avalon and audited by RPA,as summarized below. The Probable Mineral Reserves represent that portion of the Indicated Resources in the Basal Zone that are included in the Mine Development Plan. Future additions to the Probable Mineral Reserves are likely once all the detailed definition drilling being conducted in 2011 is incorporated into the resource model. Note: Details of individual REE grades in the Probable Mineral Reserves along with a plan of the reserves and other relevant information are posted on our website. The grades for the individual REE closely reflect those in the Indicated Resources table provided above. Notes: 1. CIM definitions were followed for Mineral Resources. 2. Mineral Reserves are estimated using price forecasts for 2015 for rare earth oxides (US$46.33/kg average), zirconium oxide (US$3.77/kg), tantalum oxide (US$255.63/kg) and niobium oxide (US$55.86/kg). 3. Mineral Reserves are estimated using a Net Metal Return cut-off value of CAD$260/tonnes. 4. Indicated Mineral Resources are inclusive of Mineral Reserves. 5. Although a general mining cut-off NMR value of CAD$300/tonne was utilized, the Probable Mineral Reserves were - 8 - estimated by designing a mine plan that maximised the exploitation of resources at a Net Metal Return greater than CAD$600 (see table of resources at varying cut-off grades above). This was achieved by selecting areas of higher overall grade, but also mining the lower part of the Basal Zone, which has on average higher heavy rare earth contents. Thus the average HREO content relative to TREO for the reserves is 26% whereas the average for the resources is 21% at similar TREO grade. Rare Metals Markets and Prices Like the original PFS, the updated PFS assumes that Avalon will be selling a mixed rare earth oxide concentrate at a price derived using a model that discounts future individual oxide prices (by an average of 38%) to reflect the semi processed nature of the concentrate. In fact, Avalon now contemplates establishing its own separation and refining facility in North America, but has not yet completed a prefeasibility study on this facility to allow it to be incorporated into the present updated PFS. Work on this prefeasibility study has been initiated under a new contract with the same consultant that completed the scoping study in 2010. The average “basket” price calculated for the Nechalacho mixed rare earth concentrate and used in the original PFS was US$21.94/kg.The average “basket” price for the Nechalacho mixed rare earth concentrate using the updated price forecast for 2015 is US$ 46.33/kg. The updated PFS bases the REE price assumption on a price forecast published by CIBC World Markets in its Rare Earth Industry Overview dated March 6, 2011, (except for the elements Ho, Er and Lu for which the original PFS price forecast was used).The table below provides a comparison of the price forecasts used for each rare earth oxide in the original vs. the updated PFS. Rare Earth Oxide Original PFS Forecast FOB China 2014 US$/kg Updated PFS Forecast FOB China 2015 US$/kg % Increase La2O3 331% Ce2O3 499% Pr2O3 71% Nd2O3 67% Sm2O3 142% Eu2O3 28% Gd2O3 301% Tb4O7 -9% Dy2O3 170% Ho2O3 0% Er2O3 0% Lu2O3 0% Y2O3 21% - 9 - As discussed in Avalon’s Industry Bulletin dated June 13, 2011, current prices FOB China reported by services such as Metal-pages.com, are much higher than those used in the price forecast for the updated PFS, reflecting the opinion of both RPA and the Company that future prices are likely to decrease from current record levels as new supply comes into the marketplace. This is particularly true of the light rare earths which are expected to comprise most of the new supply anticipated over the next 2-3 years. Heavy rare earth prices, particularly for terbium, dysprosium and europium, may remain high as little new supply is expected to come into the marketplace until Avalon commences production at Nechalacho in 2015. Interestingly, if one applies current FOB China prices to the Nechalacho mixed rare earth concentrate, a basket price of US$153.83/kg can be calculated. Avalon's market share of total rare earth demand is conservatively forecast to be less than 5% at a 10,000 tonnes/year TREO production rate. Initial market share for certain more valuable individual HREE, such as dysprosium and terbium, is estimated at 8% and 6% respectively. On this basis, estimated production volumes for individual rare earths are provided in the table. However, the large size of the resource could likely support a higher production rate in the event that market demand ultimately exceeds current forecasts. Rare Earth Annual Production Distribution @ 10,000 tpa Over Project Life Y2O3 Eu2O3 49 42 Gd2O3 Tb2O3 64 51 Dy2O3 Ho2O3 69 50 Er2O3 Tm2O3 26 17 Yb2O2 Lu2O3 20 14 La2O3 Ce2O3 Pr2O3 Nd2O3 Sm2O3 Totals - 10 - The Nechalacho deposit contains a number of other rare metals, notably, niobium, zirconium and tantalum that will also be recovered as valuable by-products.Gallium may also be recovered at a later stage. At the prices assumed for this PFS, the rare earths represent 69%of the anticipated total project revenues while niobium, zirconium and tantalum represent 31%. Niobium represents 15% and zirconium makes up12% and tantalum represents 4% of total project revenues. Since niobium is widely used in the steel industry, the niobium pentoxide price assumption of US$55.86 per kilogram is based on a representative current price escalated for inflation and for the expected increase in steel demand. The price of US$255.63 per kilogram for tantalum oxide is based on a representative current price, escalated for inflation. The price assumption of US$3.77 per kilogram for zirconium oxide is unchanged from the original PFS, reflecting less certainty about future supply demand balance in zirconium products. Avalon continues to have strong interest in off-take for its niobium, tantalum and zirconium products. The annual metal production forecast in the updated PFS (expressed as oxides) is given in the table below. Year 1 is less than typical as it is only a partial year to allow for initial production ramp-up. YEAR Hydrated REO|
